Citation Nr: 1442263	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee. 

3.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee. 

4.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1984 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A December 2007 rating decision denied the issues on appeal.  The Veteran submitted additional evidence in March 2008, which was prior to the expiration of the appeal period for the December 2007 rating decision.  The evidence consisted a January 2008 private treatment record with evidence relevant to the Veteran's knee claims, and which was not previously of record.  Thus, the new and material evidence was received prior to the expiration of the appeal period and is considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b) (2013).  The claims were reconsidered in an October 2008 rating decision.

This case was previously before the Board in February 2011, when the claims herein on appeal were remanded for additional development and consideration.  As discussed below, the Board does not find there has been substantial compliance with the February 2011 directives, thus another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

As described above, case was previously before the Board in February 2011, when Veteran's increased rating claims for his left and right knee disabilities were remanded in order to afford the Veteran the opportunity to identify any additional medical treatment providers, to obtain additional VA treatment records, to obtain a VA examination, and thereafter, to readjudicate the claims.  Pursuant to the Board's February 2011 remand instructions, the Appeal Management Center (AMC) sent the Veteran a March 2011 letter requesting that he return the enclosed authorization forms, for any private treatment providers, to allow VA to obtain such records on his behalf or in the alternative, to obtain and submit the records himself.  The Veteran provided the requested authorization and such records were obtained and associated with the claims file.  

Additionally, the record reflects that the AMC afforded the Veteran a March 2011 joints examination with regard to these claims.  However, while a VA examination was provided as directed, the March 2011 VA examiner did not fully address the questions as stated in the February 2011 Board directives.  Specifically, the March 2011 VA examination did not address subluxation as requested in the February 2011 Board remand.  Additionally, the March 2011 VA examiner noted the Veteran reported that his knee locks but the VA examiner did not indicate the frequency of such as directed by the February 2011 Board remand.  Moreover, while the March 2011 VA examiner indicated there was no change in range of motion due to repetitive testing or change effected by pain, fatigue, weakness, lack of endurance, or incoordination, the VA examiner did not address flare-ups, which is a necessary part of the examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  This is especially relevant as the Veteran reported, during the March 2011 VA examination, that the pain was worse with squatting, kneeling, and climbing and that the pain can go up to a 9 with climbing stairs, uneven ground, or trying to squat.  Thus, for the reasons discussed above, a remand for another VA examination is warranted.

Finally, while additional updated VA treatment records were obtained as directed by the February 2011 Board remand, the May 2012 supplemental statement of the case (SSOC) stated that North Little Rock VA Medical Center (VAMC) records, dated from February 1997 to April 2012, were considered.  The claims file contains North Little Rock VAMC treatment records dated from February 1997 to February 2011.  Thus, on remand, VA treatment records, from the Central Arkansas Veterans Healthcare System, to include all associated outpatient clinics, dated from February 2011 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from February 2011 to the present, from the Central Arkansas Veterans Healthcare System, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his left knee and right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred. 

a.  The examiner should report the range of motion of the each knee.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when either knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

b.  With respect to the instability of either knee, the examiner should determine the extent of recurrent subluxation or lateral instability of the knee, by characterizing the severity of the disability in terms of slight, moderate, or severe.

c.  The examiner should determine if either knee has dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The frequency of episodes of locking should be noted.

The examiner must provide a complete rationale for any opinion expressed. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



